DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant claims a composite material as recited in claim 1.  Additionally, Applicant claims a method for manufacturing a composite material as recited in claim 7.
	The closest prior art, Mezzo et al., U.S. Pre Grant Publication 201 1/0200755, teaches uni-directional carbon fibers that are dipped in a coating bath wherein the coating includes a water dispersion [emulsion] of phenoxy polymeric binder and carbon nanotubes with the concentration of the solid (phenoxy + CNT) in the coating was about 32% and the ratio between the phenoxy binder and the carbon nanotubes was 2:1. Mezzo fails to teach or suggest at least
50% of the carbon nanotubes intersecting any one of four sides of a frame of 1 μm square in a region of 21 μm in a length direction of the carbon fiber has a length of 1 um or more, and a standard deviation of the number of the carbon nanotubes intersecting any one of four sides of a frame of 1 um square in a region of 21 μm is 5 or less.

	In summary, claims 1-2 and 4-7 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786